         Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


ETHEL BARNES,

        Plaintiff,

v.                                                      CIVIL ACTION NO.
                                                         5:18‐cv‐00241‐TES
GUARANTEED PRICE MOVERS, LLC,
and CITY MOVING, INC.,

        Defendants.


 ORDER DENYING MOTION TO SET ASIDE DEFAULT JUDGMENT AND ORDER
                      OF ATTORNEY’S FEES



                                      BACKGROUND

        Defendants Guaranteed Price Movers (“GPM”) and City Moving (“CM”) are

 moving companies. GPM organized and currently exists under the laws of Arizona.

 [Lehrman Decl., Doc. 24‐2, ¶ 3]. Anat Lehrman (“Lehrman”) serves as GPM’s sole

 member and one of its managers. [Id. at ¶¶ 3–6]. GPM registered with the California

 Secretary of State as a foreign limited liability company and is authorized to do business

 in California. [Id. at ¶ 7]. When it registered in California, GPM named Shimon

 Feldman, Esq., as its registered agent. [Id. at p. 20]. GPM maintains its corporate office at
          Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 2 of 19




6319 Colfax Avenue, Floor 2, North Hollywood, CA 91606, and a warehouse at 2507

Medford Street, Los Angeles, CA 90033.1 [Id. at ¶¶ 8, 9].

        CM incorporated and currently exists under the laws of California. [Oren Decl.,

Doc. 24‐3, ¶ 4]. During 2018, Lior Oren was CM’s President, CEO, CFO, and Secretary,

and Carolina Vela was its registered agent. [Id. at ¶ 5]. GPM and CM have always

shared employees and currently share both the Colfax Avenue and Medford Street

locations. [Id. at ¶¶ 7, 8].

        On July 5, 2018, Plaintiff Ethel Barnes (“Barnes”) sued GPM and CM for damages

arising out of their botched transportation and delivery of her personal belongings from

Sherman Oaks, California, to Macon, Georgia. [Doc. 1]. Barnes’s initial complaint

erroneously named “City Movers, LLC” instead of “City Moving, LLC.” [Doc. 29, p. 4].

On July 5, 2018, Barnes mailed a request to waive service to GPM and “City Moving.”

[Id.]. On September 5, 2018, Barnes learned of her mislabeling of CM and filed her First

Amended Complaint [Doc. 3] to correct the misnomer two days later. Barnes mailed the

amended complaint and a request to waive service to GPM and CM that same day.

[Doc. 29, p. 4]. Barnes proceeded to serve GPM and CM on October 30, 2018. [Doc. 7];

[Doc. 8]. Dan Johnson, Barnes’s process server, stated that he served Gus Arcos




1Records maintained by the California Secretary of State indicate that both GPM and CM listed the
corporate office location on Colfax Avenue in 2019, well after the October 2018 service of process in this
case. Compare [Doc. 24‐2, p. 20] with [Doc. 24‐3, p. 15].

                                                     2
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 3 of 19




(“Arcos”), a joint GPM and CM employee, at the Medford Street location. [Doc. 7]; [Doc.

8].

       Barnes’s lawyer also mailed copies of the summons and complaint to GPM and

CM on November 1, 2018. [Doc. 29, pp. 4–5]. Despite being served, GPM and CM did

not answer, and upon Barnes’s request, [Doc. 9]; [Doc. 10], the Clerk of Court entered

default as to both GPM and CM pursuant to Federal Rule of Civil Procedure 55(a) on

January 23, 2019. Barnes then filed a Motion for Default Judgment [Doc. 11] asking the

Court to enter judgment against GPM and CM based on the entry of default. The Court

held a hearing on March 19, 2019, to consider the issue of damages. [Doc. 12]. Based on

the evidence presented at the hearing regarding the damage to her property, the Court

granted Barnes’s Motion for Default Judgment for $65,000, plus costs, against GPM and

CM jointly and severally. [Doc. 13]. The Clerk then entered judgment in favor of Barnes.

[Doc. 14].

       On March 27, 2019, Barnes filed a Motion for Attorney’s Fees [Doc. 15] asking for

an award of $13,792.50, which the Court also granted. [Doc. 19]. On May 27, 2019,

Barnes filed a Bill of Costs [Doc. 21], and on June 21, 2019, the Clerk of Court entered

costs in the amount of $600 against both Defendants. [Doc. 22]. In sum, the Defendants

owe Barnes just south of $80,000.00.

       Over a year later, counsel for GPM and CM entered a Notice of Appearance of

Counsel. [Doc. 23]. On April 23, 2020, GPM and CM filed a Motion to Set Aside Default


                                             3
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 4 of 19




Judgments [Doc. 24], asking this Court to vacate or otherwise set aside the judgments

entered against GPM and CM.

       GPM and CM argue that this Court should set aside the judgments against them

because Barnes failed to properly serve them with process, rendering this Court

without the personal jurisdiction required to enter valid judgments against them. [Doc.

24‐1, p. 7]. GPM and CM also argue that even if the Court ultimately upholds the

underlying default judgment, it should nonetheless set aside the attorney’s fees

judgment because the Carmack Amendment, 49 USC § 14701 et. seq., does not allow for

an award of attorney’s fees. [Id.].

       Barnes argues that she properly served GPM and CM under California law as

required by Federal Rule of Civil Procedure 4(e)(1). [Doc. 29, p. 5]. Not surprisingly,

Barnes also contends that the Court properly awarded her attorney’s fees. [Id. at p. 19].

       This Motion has been fully briefed and is ready for consideration.

                                      DISCUSSION

       Federal Rule of Civil Procedure 60(b) provides that a Court “may” relieve a party

of a judgment entered against them. Fed. R. Civ. P. 60(b). GPM and CM ask the Court to

relieve them of the default judgment entered against them because Barnes never

properly served them, depriving the Court of personal jurisdiction, which would render

any judgment void as a matter of law. See Fed. R. Civ. P. 60(b)(4). Thus, this case turns




                                             4
          Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 5 of 19




on service. If Barnes served them right, she wins; if she didn’t, she loses. It is that

simple.

        Federal Rule of Civil Procedure 4(h) provides that domestic corporations, like

GPM and CM, may be served “in the manner prescribed by Rule 4(e)(1) for serving an

individual.” Fed. R. Civ. P. 4(h)(1)(A). Rule 4(e)(1), in turn, provides that an individual

“may be served in a judicial district of the United States by . . . following state law for

serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).

Barnes filed her complaint in the Middle District of Georgia, and she served GPM and

CM in California. Thus, according to the plain text of Rule 4(e), if Barnes properly

served GPM and CM under either California or Georgia law, her judgments survive.

        A.      California law

        California law provides that service on corporations2 must be made on “the

person designated as agent for service of process” or on “the president, chief executive

officer, or other head of the corporation, a vice president, a secretary or assistant

secretary, a treasurer or assistant treasurer, a controller or chief financial officer, a

general manager, or a person authorized by the corporation to receive service of

process.” Cal. Civ. Proc. Code § 416.10(a) & (b). Here, Barnes served Arcos, GPM and


2As noted above, GPM is a limited liability company, and CM is a corporation. Chapter 4 of the
California Code of Civil Practice, which controls service of process on corporations and includes §§ 416.10
and 415.20, equally applies to limited liability companies. See Cal. Civ. Proc. Code § 17701.16(a).

                                                    5
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 6 of 19




CM’s joint employee, a moving crew leader. As GPM and CM correctly point out, Arcos

did not hold any of the offices specified in § 416.10(a), nor was he a person upon whom

service may be made on behalf of a corporation under §416.10(b). [Doc. 24‐1, p. 14].

Barnes thus failed to satisfy the requirements of § 416.10.

       But the analysis does not end there, thanks to California’s “substitute service”

provision:

       In lieu of personal delivery of a copy of the summons and complaint to the
       person to be served as specified in Section 416.10, . . . a summons may be
       served by leaving a copy of the summons and complaint during usual office
       hours in his or her office or, if no physical address is known, at his or her
       usual mailing address, other than a United States Postal Service post office
       box, with the person who is apparently in charge thereof, and by thereafter
       mailing a copy of the summons and complaint by first‐class mail, postage
       prepaid to the person to be served at the place where a copy of the summons
       and complaint were left. When service is effected by leaving a copy of the
       summons and complaint at a mailing address, it shall be left with a person
       at least 18 years of age, who shall be informed of the contents thereof.
       Service of a summons in this manner is deemed complete on the 10th day
       after the mailing.

Cal. Civ. Proc. Code § 415.20(a). Barnes argues that her service of process on Arcos

satisfies the substitute service provision laid out in § 415.20(a). She’s right.

       As explained in the lengthy text block above, substitute service under § 415.20(a)

requires (1) leaving the papers in the office of one of the persons specified in § 416.10

during usual office hours with a person who is apparently in charge of such office, or

(2) leaving the papers at the usual mailing address of one of the persons specified in §

416.10 if no physical office address is known with a person 18 or older who is informed


                                               6
          Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 7 of 19




of the contents of the papers, and (3) mailing a copy of the papers to the person at the

same address where the substitute person was served.3 To determine whether Barnes

satisfied the requirements of § 415.20(a), the Court must consider the location of the

service and the person actually served

                 1.      Location of service

        On October 30, 2018, Barnes’s process server went to GPM and CM’s warehouse

located at 2507 Medford Street, Los Angeles, California 90033, to serve GPM and CM.

[Doc. 24‐4, ¶¶ 6, 10]. The substitute‐service statute requires a plaintiff to deliver service

at the office of a person specified in § 416.10, or if a physical office address is unknown,

at the usual mailing address of such a person. Cal. Civ. Proc. Code § 415.20(a). For GPM

and CM, the Medford Street warehouse is both.

        Both GPM and CM listed the Medford Street warehouse address as their mailing

address on file with the Federal Motor Carrier Safety Administration [Doc. 29‐5, p. 2];

[Doc. 29‐6, p. 2] and the United States Department of Transportation. [Doc. 29‐7, p. 2];

[Doc. 29‐8, p. 2]. Further, on its Statement of Information filed with the California

Secretary of State, CM identified the Medford Street warehouse address as its “principal

executive office;” the “principal place of business office in California;” the address of its

CEO, Secretary, and CFO (Oren); and also the address of Carolina Vela, its registered


3GPM and CM argue that Barnes did not exercise “reasonable diligence.” [Doc. 33, p. 6]. But “reasonable
diligence” is a requirement of Cal. Civ. Proc. Code § 415.20(b), not § 415.20(a). Barnes relies on § 415.20(a),
which doesn’t have any “reasonable diligence” requirement.

                                                      7
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 8 of 19




agent for service of process. [Doc. 29‐9, p. 2]. Although the California Secretary of State

does not have similar information as to GPM when Barnes served it (October 2018), the

Court still has no trouble finding that the warehouse location constitutes both the office

of a person specified in § 416.10, and the usual mailing address of such a person, for

GPM service‐of‐process purposes. See [Lehrman Decl., Doc. 24‐2, ¶ 9 (“GPM’s

warehouse facility is located at 2507 Medford Street, Los Angeles, California 90033 (the

“Warehouse”))]; [Doc. 29‐5, p. 2 (listing both GPM’s business and mailing address as

the warehouse)].

       The Court thus concludes that the location of service—the Medford Street

warehouse—qualifies as both the office of a person specified in § 416.10 (their CEO),

and the usual mailing address of such a person. Cal. Civ. Proc. Code § 415.20(a). Barnes

thus meets the first prong as to both defendants.

              2.     Person served

       Around lunch time on October 30, 2018, process server Dan Johnson went to the

Medford Street warehouse location to serve process on CM and GPM. [Johnson Decl.,

Doc. 29‐3, ¶¶ 7, 8, 14]. Johnson encountered several men inside having lunch. [Id. at ¶

8]. Johnson asked to speak with the person in charge. [Id. at ¶ 9]. One of the men went

into another office and asked Johnson to come into that office. [Id. at ¶ 10]. Inside that

office, Arcos greeted Johnson and asked what he could do for him. [Id. at 11]. Johnson

explained his need to serve court documents and showed Arcos the documents for both


                                             8
         Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 9 of 19




GPM and CM. [Id. at ¶ 14]. Arcos stated that he was in charge and that he would accept

both sets of documents. [Id. at 15]. Johnson told Arcos he should give the documents to

the person who handles legal matters for the company. [Id. at 17]. Arcos is over the age

of 18. [Arcos Decl., Doc. 24‐4, ¶ 1]. GPM and CM employ Arcos as a moving crew

leader. [Id. at ¶ 2].

       GPM and CM argue that Arcos was not “apparently in charge” of the warehouse

location because he is not “legally in charge” of the warehouse, and because Arcos is

not someone who will, more likely than not, deliver the process to the named party.

[Doc. 33, pp. 3–4]. This argument falls short because § 415.20(a) requires apparent

authority—not actual or “legal” authority. See Cal. Civ. Proc. Code § 415.20(a)

(requiring substitute service on one who is “apparently” in charge of the office).

Whether Arcos was actually—or legally—in charge of the warehouse answers a

question that § 415.20(a) does not ask. The process server’s declaration, as shown above,

definitively shows that Arcos was apparently in charge. [Johnson Decl., Doc. 29‐3, ¶ 15

(Arcos told Johnson that he was in charge)].

       GPM and CM rely on Thao v. Law Offices of Christopher Glenn Beckom, No. 1:17‐cv‐

01298, 2018 WL 4092047, at *2 (E.D. Cal. Aug. 28, 2018), to support its argument that

Arcos was not apparently in charge of the warehouse. [Doc. 33, p. 4]. In Thao, the

process server handed the papers to a security guard who sat at the entrance to a gated

complex. Id. The trial court ultimately held that service was improper under § 415.20. Id.


                                            9
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 10 of 19




at *6. But in doing so, the trial court found no issue with service on the security guard

because it was “more likely than not that they will deliver process to the named party.”

Id. at *5. Instead, the trial court found that the plaintiff failed to comply with § 415.20’s

mailing requirement—a requirement that, as discussed below, Barnes satisfied. Id. at *5–

6. Thus, Thao doesn’t help the Defendants.

       In fact, GPM and CM’s reliance on Thao bolsters Barnes’s argument that Arcos

was someone “apparently” in charge of the warehouse “office.” GPM and CM argue

that Arcos “is a laborer” and he “did not regularly handle legal matters.” [Doc. 24‐1, p.

16]. But neither was the security guard in Thao, whom the court found to be a proper

person to receive process. See No. 1:17‐cv‐01298, 2018 WL 4092047, at *5. See also Bein v.

Brechtel‐Jochim Group, Inc., 6 Cal. App. 4th 1387, 1392‐93 (Cal. Ct. App. May 28, 1992)

(finding that serving process on the security guard of a gated community is permissible

under § 415.20). In sum, given Johnson’s declaration that other GPM/CM employees

referred him to Arcos when he asked who was in charge and Arcos himself told

Johnson he was in charge and would get the legal papers to the right person in the

company, the Court finds that Johnson correctly and appropriately left the service




                                              10
         Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 11 of 19




papers with Arcos, who was “apparently in charge,” so that Arcos was a proper person

to serve process upon under §415.20(a).4

        Even if GPM and CM could somehow conceivably show that Arcos was not

“apparently in charge” of the Medford Street warehouse, Barnes’s service on Arcos

would still satisfy the requirements of § 415.20(a). As discussed above, the process

server may leave the papers at the usual mailing address of the specified person if no

physical office address is known with a person 18 or older who is informed of the contents of the

papers, so long as the plaintiff mails a copy of the papers to the person specified in §

416.10 at the same address where the substitute person was served. Cal. Civ. Proc. Code

§ 415.20(a) (emphasis added). At the time of the service, there was no other “known”

GPM or CM office besides the Medford Street warehouse, Arcos is over the age of 18

and Johnson told Arcos of the contents of the papers. [Johnson Decl., Doc. 29‐3, ¶ 14].

        GPM and CM’s efforts to demonstrate that the Colfax Avenue location was

“known” at the time of service fall well short. In his affidavit, Lehrman states that

“GPM’s corporate office and principal place of business is located at 6319 Colfax

Avenue, Floor 2, North Hollywood, California 91606” at the time of service of process.

[Lehrman Decl., Doc. 24‐2, ¶ 8]. Likewise, Oren stated that CM’s corporate office and



4The Court notes that although Arcos submitted a detailed affidavit, including the confusing and
contradictory admissions that he was both “aware of the import of legal documents” [Doc. 24‐4, ¶14] and
“unaware of the [legal] documents’ meaning or import” [Id. at ¶16], where he admits that Johnson served
him, but doesn’t deny any of the details in Johnson’s affidavit regarding Arcos’ telling him that he was in
charge or that the other employees identified him as the man in charge.

                                                    11
            Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 12 of 19




principal place of business was located at the Colfax Avenue address at the time of

service of process. [Oren Decl., Doc. 24‐3, ¶ 7]. However, the Colfax Avenue address

does not appear on GPM’s California “Application to Register a Foreign Limited

Liability Company.” [Doc. 24‐2, p. 20]. Nor does it appear on CM’s California Articles of

Incorporation. [Doc. 24‐3, p. 11]. Nor does it appear on CM’s Statement of Information

filed with the California Secretary of State in September 2017. [Doc. 24‐3, p. 13]. And, as

mentioned above, the Colfax Avenue address does not appear on the information

maintained by the Federal Motor Carrier Safety Administration, [Doc. 29‐5, p. 2]; [Doc.

29‐6, p. 2], or the United States Department of Transportation, [Doc. 29‐7, p. 2]; [Doc. 29‐

8, p. 2].

        True, the Colfax Avenue address does appear on both GPM and CM’s

Statements of Information filed with the California Secretary of State. [Doc. 24‐3, pp. 15–

16]. However, a close look at those documents reveals that the Colfax address did not

appear until July 22, 2019, well after the attempted service in October 2018. Since the

service of process took place well before GPM or CM added the Colfax Avenue location

to any publicly‐available documents, the Court has no trouble finding that the “if no

physical address is known” and “at least 18 years of age” prongs in the California

substitute service statute are satisfied here. Cal. Civ. Proc. Code § 415.20(a).

        GPM and CM next argue that Barnes’s proofs of service, [Doc. 7] and [Doc. 8], do

not contain certain information required by Cal. Civ. Proc. Code § 417.10(a). [Doc. 33, p.


                                             12
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 13 of 19




6–7]. The Judicial Council Comments to § 415.20(a) state that “[t]he process server must

set forth in his affidavit of service facts showing that these requirements were complied

with.” Cal. Civ. Proc. Code § 417.10(a) Editor’s Notes (Comment—Judicial Council)

(pointing to § 417.10(a)). Section 417.10(a) states that the process server’s affidavit “shall

recite or in other manner show the name of the person to whom a copy of the summons

and of the complaint were delivered, and, if appropriate, his or her title or the capacity

in which he or she is served.” Cal. Civ. Proc. Code § 417.10(a). Barnes filed proofs of

service for both GPM, [Doc. 7], and CM, [Doc. 8]. Each states the name “Gus Arcos” as

the person who was served, satisfying § 417.10(a). While neither of the proofs of service

contain Arcos’s title, § 417.10(a) clearly provides that the “title or the capacity in which

he or she is served” is required only “if appropriate.” Cal. Civ. Proc. Code § 417.10(a).

Barnes did not serve GPM and CM under § 416.10, but under the substitute service

provision found in § 415.20(a). This means that Arcos’s title, or position in the company,

is nether relevant nor required as it would be under § 416.10. Further, the proof of

service was submitted on the standard “Summons in a Civil Action” form (AO 440).

And finally, Johnson’s affidavit [Doc. 29‐3] lays out in great de

tail the facts relevant to the service of process from which the Court can determine

compliance with § 415.20(a). In sum, the Court finds Barnes’s proofs of service to be

satisfactory. [Doc. 7]; [Doc. 8].




                                              13
         Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 14 of 19




                3.      Mail requirement

        Lastly, a plaintiff availing herself of substitute service under § 415.20(a) must

“mail . . . a copy of the summons and complaint by first‐class mail, postage prepaid to

the person to be served at the place where a copy of the summons and complaint were

left.” Cal. Civ. Proc. Code § 415.20(a). GPM and CM argue that “[t]here is no evidence

Plaintiff undertook the second step and mailed the summonses and complaint to

Defendants.” [Doc. 33, p. 7]. Attorney Mark Barnes’s Declaration, however,

unequivocally and clearly states that on November 1, 2018, he mailed copies of the

summons and complaint to GPM and CM via First Class Mail to the Medford Street

address.5 [Barnes Decl., Doc. 29‐4, ¶ 18]. Service of the summons upon GPM and CM is

deemed complete 10 days after the mailing, which is November 11, 2018. Cal. Civ. Proc.

Code § 415.20(a). Accordingly, Barnes has satisfied the requirements of §415.20(a).

                4.      Conclusion

        In sum, Barnes perfected service on both GPM and CM under California law. 6

This satisfies Federal Rule of Civil Procedure 4(e)’s requirement that service be made in


5 GPM and CM point out, correctly, that Barnes’s “Exhibit 10” [Doc. 29‐10] shows a certified mail receipt
dated “6/27/16.” Exhibit 10, therefore, is not evidence that Barnes mailed GPM and CM the summons and
complaint on November 1, 2018. But Barnes’s statement in his Declaration, discussed in the body above,
is evidence that he complied with § 415.20(a)’s mail requirement. GPM and CM do not address the fact
that Barnes’s declaration asserts he mailed the summons and complaint on November 1, 2018. Nor do
they claim Barnes’s statement is untrue. Therefore, the Court finds that Barnes has provided sufficient
evidence that he mailed the summons and complaint as required by § 415.20(a).

6Because Barnes properly served GPM and CM under California law, the Court need not undertake an
analysis under Georgia law. However, the Court notes that Georgia’s longarm statute, like the federal

                                                   14
         Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 15 of 19




compliance with “state law for serving a summons in an action brought in courts of

general jurisdiction in the state where the district court is located or where service is

made.” Fed. R. Civ. P. 4(e)(1).7 Accordingly, because Barnes properly served GPM and

CM with her suit, the Court correctly exercised personal jurisdiction over them and

their Motion to Set Aside Default Judgment [Doc. 24] is DENIED.

        B.       Attorney’s fees

        After this Court granted Barnes a $65,000 Default Judgment, plus costs, [Doc. 13],

the Court granted Barnes’s motion for attorney’s fees in the amount of $13,792.50. [Doc.

15]; [Doc. 16]; [Doc. 17]. GPM and CM argue that this Court should set aside its award

of attorney’s fees because the Carmack Amendment flatly prohibits such an award.

[Doc. 24‐1, p. 19]; [Doc. 33, pp. 9–10].




rules, allows for service according to the law of the state where service is made. O.C.G.A. § 9‐10‐94.
Therefore, because Barnes properly served both Defendants under California law, she properly served
them under Georgia law.
7 GPM and CM also argue that this Court should set aside the default judgment under Federal Rule of

Civil Procedure 60(b)(6), which allows a court to provide relief from a judgment for “any reason that
justifies relief.” Fed. R. Civ. P. 60(b)(6). The Court does not consider this case to involve extraordinary
circumstances that warrant setting aside a default judgment. See Toole v. Baxter Healthcare Corp., 235 F.3d
1307, 1317 (11th Cir. 2000) ( Rule 60(b)(6) motions must demonstrate “that the circumstances are
sufficiently extraordinary to warrant relief. Even then, whether to grant the requested relief is . . . a matter
for the district courtʹs sound discretion.”). The Court has considered the arguments and controlling law
and exercises its discretion to DENY GPM and CM’s request to have the default judgment set aside under
the extraordinary circumstances contemplated by Rule 60(b)(6). In the Court’s judgment, nothing in the
record points to “extraordinary” circumstances. The Defendants’ employee whom Barnes served
candidly admitted that he did not pass on the documents to the right person. That is not extraordinary in
the least and certainly does not warrant the Court exercising its considerable discretion to excuse the
Defendants’ failure to answer the suit.

                                                      15
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 16 of 19




       Each party to a lawsuit is responsible for their own attorney’s fees unless there is

an express statutory authorization to the contrary. See Hensley v. Eckerhart, 461 U.S. 424,

429 (1983). Barnes filed this suit under the Carmack Amendment, a statutory scheme

that “creates a uniform rule for carrier liability when goods are shipped in interstate

commerce.” Smith v. United Parcel Service, 296 F.3d 1244, 1246 (11th Cir. 2002). “To

accomplish the goal of uniformity, the Carmack Amendment preempts state law claims

arising from failures in the transportation and delivery of goods.” Id. In other words,

any claim arising under state law, including attorney’s fees and punitive damages, are

expressly preempted. Therefore, any right to attorney’s fees that Barnes might have

must come from the Carmack Amendment itself.

       GPM and CM argue that Barnes cannot recover attorney’s fees in this case

because “[t]here is no provision for attorney’s fees under the Carmack Amendment.”

[Doc. 24‐1, p. 19 (quoting Travelers Prop. Cas. Co. of America v. ASF Intermodal, No. 1:16‐

cv‐2892‐WSD, 2017 WL 894445, at *3 (N.D. Ga. Mar. 7, 2017)). However, such a broad

and all‐encompassing proposition completely and blatantly ignores the express plain

text of the Carmack Amendment’s nuanced treatment of cases involving the shipment

of household goods:

        In any court action to resolve a dispute between a shipper of household
       goods and a carrier providing transportation or service subject to
       jurisdiction under subchapter I or III of chapter 135 concerning the
       transportation of household goods by such carrier, the shipper shall be
       awarded reasonable attorneyʹs fees if—


                                             16
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 17 of 19




              (1) the shipper submits a claim to the carrier within 120 days after
                  the date the shipment is delivered or the date the delivery is
                  scheduled, whichever is later;
              (2) the shipper prevails in such court action; and
              (3) (A) the shipper was not advised by the carrier during the claim
                  settlement process that a dispute settlement program was
                  available to resolve the dispute;
                  (B) a decision resolving the dispute was not rendered through
                  arbitration under this section within the period provided under
                  subsection (b)(8) of this section or an extension of such period
                  under such subsection; or
                  (C) the court proceeding is to enforce a decision rendered
                  through arbitration under this section and is instituted after the
                  period for performance under such decision has elapsed.

49 U.S.C. § 14708(d) (emphasis added). So, in stark contrast to Defendants’ bold

statement that the Carmack Amendment does not allow for attorney’s fees, the plain

text of the Carmack Amendment absolutely allows for attorney’s fees—if the dispute

involves the shipment of household goods.

       Even a cursory, above‐the‐clouds‐level reading of the cases that GPM and CM

told the Court stood for the proposition that “there is no provision for attorney’s fees

under the Carmack Amendment” would easily have revealed that they have nothing to

do with § 14708 because they did not involve shipments of household goods. Travelers,

supra, involved the transportation of “food‐grade aluminum can tops” and Fine Foliage

dealt with a shipment of leatherleaf ferns (a.k.a. Rumohra adiantiformis). Fine Foliage of

Florida, Inc. v. Bowman Transp., Inc., 698 F. Supp. 1566, 1567 (M.D. Fla. Nov. 9, 1988).




                                             17
        Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 18 of 19




       This lawsuit, on the other hand, is between a shipper of household goods—

Barnes—and carriers transporting those goods—GPM and CM. Therefore, this case falls

squarely within the plain text of § 14708 that absolutely allows Barnes to recover her

attorney’s fees, provided she meets the statutory criteria. GPM and CM do not argue

that Barnes fails to meet the requirements of § 14708(d)—instead, they rely exclusively

on the claim that attorney’s fees are not available under the Carmack Amendment.

Defendants neither argued that the Court improperly applied the statute nor that the

Plaintiff failed to comply with the statute. Rather, Defendants solely based their

argument to set aside the attorney’s fees award on the mistaken basis that the Carmack

Amendment flatly prohibited any attorneys’ fees at all.

       As shown above, the Carmack Amendment expressly allows for attorney’s fees

when shippers of household goods meet the criteria Congress provided for in the

statute. Defendants don’t dispute the Court’s determination that Barnes met that

criteria. Accordingly, because the Court expressly rejects Defendants’ only argument

regarding the applicability of attorney’s fees, the Court DENIES their motion to set

aside its award of attorney’s fees.

                                      CONCLUSION

       Barnes properly served GPM and CM under California law. Therefore, the Court

properly exercised personal jurisdiction over the Defendants so that the default

judgment entered against GPM and CM is not void. Accordingly, the Court DENIES


                                            18
       Case 5:18-cv-00241-TES Document 44 Filed 10/30/20 Page 19 of 19




GPM and CM’s Special Appearance Motion to Set Aside Default Judgments [Doc. 24].

This Court also DENIES GPM and CM’s Motion to Set Aside Attorney’s Fees Judgment

[Doc. 24‐1, pp. 18–19].

       SO ORDERED, this 30th day of October, 2020.

                                      S/ Tilman E. Self, III
                                      TILMAN E. SELF, III, JUDGE
                                      UNITED STATES DISTRICT COURT




                                        19
